Citation Nr: 9908907	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-08 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kimberly D. Gasperson-Justice, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.  He received the Vietnam Service Medal, along 
with other awards and decorations.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 decision by the RO that denied 
a claim of entitlement to service connection for PTSD.  The 
RO previously denied service connection for PTSD by decisions 
entered in July 1994, February 1995, and March 1995.  The 
veteran was notified of those determinations, but did not 
initiate an appeal within one year.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302(a).  Consequently, the 
question of whether new and material evidence has been 
received to reopen the claim must now be addressed.  
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1103.


FINDINGS OF FACT

1.  By decisions entered in July 1994, February 1995, and 
March 1995, the RO denied service connection for PTSD.  The 
veteran was notified of those determinations, but did not 
initiate an appeal within one year.  Evidence received since 
the time of the March 1995 decision is so significant by 
itself or in connection with evidence previously assembled 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.

2.  The veteran has reported that he ran over a child while 
driving a truck in Vietnam.  A sworn affidavit has been 
received from a fellow soldier which indicates that, around 
August 1969, while riding "shotgun" in a truck driven by 
the veteran, he and the veteran were involved in an accident 
in which the truck struck a child.  The record contains 
medical evidence reflecting a clear diagnosis of PTSD, and a 
link between current symptomatology and this claimed in-
service stressor.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.156, 20.1103 (1998); 38 C.F.R. § 20.302 
(1995); 38 C.F.R. § 20.302 (1994).

2.  The veteran has PTSD which is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By decisions entered in July 1994, February 1995, and March 
1995, the RO denied service connection for PTSD.  The veteran 
was notified of those determinations, but did not initiate an 
appeal within one year.  38 U.S.C.A. § 7105(b)(1) (West 
1991); 38 C.F.R. § 20.302(a) (1995); 38 C.F.R. § 20.302(a) 
(1994).  Consequently, the current claim of service 
connection may be considered on the merits only if new and 
material evidence has been submitted since the time of the 
March 1995 adjudication.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.156(a), 20.1103 (1998); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been submitted because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis beyond consideration of 
whether the evidence submitted in the effort to reopen is new 
and material is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (1998); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1998); Hodge v. West, 155 F.3d 
1356, 1359-64 (Fed. Cir. 1998).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence available at the time of the RO's March 1995 
disallowance included the veteran's DD Form 214; his service 
medical records; treatment reports from a W. Berkey, M.D., 
dated from 1975 to 1989; lay statements from the veteran's 
family; and records of VA examination and treatment, dated 
from 1974 to 1995.  Although some of the evidence then 
available indicated that the veteran had PTSD, the RO denied 
the claim because the diagnosis of PTSD had not been 
confirmed on psychological testing, and because the evidence 
then of record did not "confirm the veteran's involvement in 
particularly stressful combat or other situation(s) while on 
active duty that resulted in the disorder."

Additional evidence has been received since the time of the 
RO's March 1995 denial.  This evidence includes copies of the 
veteran's service personnel records; a psychological 
evaluation prepared by a private practitioner, Pete Sansbury, 
Ph.D., dated in May 1995; a sworn affidavit from a soldier 
who served with the veteran in Vietnam; reports of VA 
examination and treatment, dated from 1994 to 1999; and a 
transcript of sworn testimony offered by the veteran during a 
hearing held at the RO in February 1999.

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
sufficient to warrant reopening of the veteran's claim.  Most 
of the additional evidence is "new" in that it was not 
previously before the RO when the RO adjudicated the 
veteran's claim in March 1995.  Much of the "new" evidence 
is also "material," inasmuch as it provides further support 
for the diagnosis of PTSD, contains information which is 
corroborative of the veteran's claimed in-service stressors, 
and indicates that the veteran's difficulties with PTSD can 
be attributed to his experiences in Vietnam.  New and 
material evidence having been submitted, the veteran is 
entitled to have his claim considered de novo.

In this regard, the Board notes first that the veteran's 
claim is well grounded.  He has alleged having experienced 
stressful events during his period of service in Vietnam, and 
the record contains medical evidence which links a diagnosis 
of PTSD to stressors in service.  See 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cohen v. 
Brown, 10 Vet. App. 128, 136-37 (1997); Zarycki v. Brown, 6 
Vet. App. 91, 99 (1993).  He has been examined, has been 
given an opportunity to testify at a hearing, and the 
evidence relevant to the disposition of his claim has been 
properly developed.

Turning to the merits of the veteran's claim, the Board notes 
that a grant of service connection for PTSD "requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor."  38 C.F.R. § 3.304(f) (1998).  
See Cohen v. Brown, 10 Vet. App. at 138.  Where it is 
determined that the veteran was engaged in combat with the 
enemy and that the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the stressor is 
accepted as conclusive as to its actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

In the present case, the Board finds that the evidence 
supports the conclusion that the veteran has PTSD.  Although 
PTSD was not diagnosed when the veteran was examined by VA 
for compensation purposes in February 1994, November 1994, or 
January 1995, the record contains a detailed psychological 
evaluation from a private psychologist, Pete Sansbury, Ph.D., 
dated in May 1995, which indicates that the veteran does in 
fact have PTSD.  In addition, the veteran's treating VA 
psychiatrist opined in an April 1995 report that "it is 
unquestionable beyond any doubt that this [patient] has 
PTSD."  The evidence, at a minimum, gives rise to a 
reasonable doubt on the question of current diagnosis.  
38 C.F.R. § 3.102 (1998).

The Board finds, moreover, that the evidence supports an 
allowance of the claim of service connection.  The veteran 
has presented sworn testimony to the effect that he ran over 
a child while driving a truck in Vietnam.  A sworn affidavit 
has been received from a fellow soldier which indicates that, 
around August 1969, while riding "shotgun" in a truck 
driven by the veteran, he and the veteran were involved in an 
accident in which the truck struck a child.  Inasmuch as the 
veteran's allegations are credible, and are supported by 
corroborating evidence, and the record reflects a clear 
diagnosis of PTSD and a link between current symptomatology 
and the stressor in question (in an October 1995 report, the 
veteran's treating VA psychiatrist opined that "there is no 
doubt that [the veteran's] long-time psychiatric impairment 
is [secondary] to his experience in Vietnam"), the Board 
finds that the legal criteria for an award of service 
connection for PTSD have been met.  The appeal is therefore 
granted.


ORDER

Service connection for PTSD is granted.


		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


